TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00793-CV


K. J. B., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 10-506-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		K.J.B. appeals from the trial court's denial of his petition for expunction of records
pertaining to his August 9, 2002 arrest for a felony.  Although the State initially opposed the petition
and this appeal, the expunction statute was amended during the pendency of this appeal.  See Act of
May 27, 2011, 82d Leg., R.S., ch. 690, § 1, 2011 Tex. Gen. Laws ____ (codified at Tex. Code Crim.
Proc. Ann. art. 55.01 (West Supp. 2011)).  The amendments apply to expunction of arrest records
and files for any criminal offense that occurred before, on, or after September 1, 2011.  Id. § 7.  More
than three years have passed since the arrest, and the parties agree that no indictment or information
charging appellant with the offense was ever presented and that K.J.B. was not convicted or put
under court-ordered community supervision.  The State agrees that, under these facts and the statute
as amended and applicable to this case, K.J.B. is entitled to expunction of the records pertaining to
this arrest.  See Tex. Code Crim. Proc. Ann. art. 55.01(a) (West Supp. 2011).
		Without regard to the merits of the trial court's Order of Denial or the appeal under
the law existing at the time the decision was made and the appeal was filed, we conclude and
the parties agree that K.J.B. is now entitled to expunction of these records.  We reverse the
trial court's Order of Denial and remand the cause to the trial court for entry of an order expunging
records pertaining to K.J.B.'s arrest on August 9, 2002 consistent with the applicable statute and
this opinion.


  
						Jeff Rose, Justice
Before Justices Puryear, Rose and Goodwin
Reversed and Remanded
Filed:   March 1, 2012